UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K (Amendment No. 3) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): September 19, 2012 GREENTECH MINING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 000-54610 45-450994 (State or other jurisdiction Of incorporation) (Commission File No.) (IRS Employer Identification No.) 1840 Gateway Drive, Suite 200, Foster City, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (650) 283-2653 Accelerated Acquisitions XVIII, Inc. (Former name or former address, if changed since last report) Copies to: Thomas E. Puzzo, Esq. Law Offices of Thomas E. Puzzo, PLLC 3823 44th Ave. NE Seattle, Washington 98105 Telephone No.: (206) 522-2256 Facsimile No.: (206) 260-0111 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 TABLE OF CONTENTS Item 1.01Entry into a Material Definitive Agreement 3 Item 5.06 Change in Shell Company Status 4 Item 9.01 Financial Statements and Exhibits 50 SIGNATURES 51 EXHIBIT INDEX 52 2 Item 1.01 Entry into a Material Definitive Agreement On September 17, 2012 Greentech Mining International, Inc. (“Company”, and “GMI”) entered into an Operating, Exploration and Option to Purchase Agreement (“Option Agreement”) with Greentech Mining, Inc. a Delaware Corporation and Greentech Mining Utah, LLC a Utah limited liability company, (hereinafter referred to as “Owners”). The contracted premise known as the Henry Mountain Project consists of all 671 acres of section 36, township 29 south, range 11 east, salt lake base and meridian, in Wayne County, Utah upon which an operating circuit (system to separate minerals by weight) has been built on the private property.In addition, the Henry Mountain Project includes the following Bureau of Land Management (“BLM”) mining claim groups: GOLDEN EAGLE CLAIM GROUP, 105 Placer Claims ( loose material such as sand or gravel) totaling 2100 acres – Garfield County, Utah Claim Numbers UMC 413213 - UMC413309 Claim Numbers UMC414263 – UMC 414270 SILVER EAGLE CLAIM GROUP, 25 Lode Claims (hard rock deposit) totaling 500 acres – Garfield County, Utah Claim Numbers UMC414271 – UMC414295 BALD EAGLE CLAIM GROUP, 43 Lode Claims (hard rock deposit ) totaling 860 acres – Garfield County, Utah Claim Numbers UMC414196 – UMC414238 COPPER EAGLE CLAIM GROUP, 24 Lode Claims (hard rock deposit) totaling 480 acres – Garfield County, Utah Claim Numbers UMC414239 – UMC414262 The Henry Mountain Project as described in the Option Agreement was contracted exclusively to GMI and its successor-in-interest for the following purposes, all or any of which may be performed by the Company in such manner and at such time or times as the Company may determine in its absolute discretion, subject to the terms hereof: a. Exploring and prospecting for, developing, mining, excavating, leaching, milling, processing and smelting, whether by open pit, underground, strip mining, solution mining, heap leaching, or any other methods deemed desirable by the Company in its sole discretion, all minerals, ores, valuable rocks, rare earths and materials of all kinds, including mine dumps and tailings (hereinafter collectively referred to as “Contracted Substances”); b. Processing, concentrating, beneficiating, treating, milling, smelting, shipping, selling and otherwise disposing of the Contracted Substances and receiving the proceeds of any such sale; c. Erecting, constructing, maintaining, using and operating in and on the Henry Mountain Project such buildings, structures, machinery, facilities and equipment as GMI deems necessary, except that modifications to existing structures machinery, facilities and equipment require the prior approval of the Owner; and d. Engaging in any other activity that the Company deems reasonable and necessary to achieve the foregoing purposes. The term of the Option Agreement is for three (3) years from the effective date set forth above, and may be renewed by GMI for successive three (3) year periods upon substantially the same terms and provisions as set forth herein based upon the then-capital structure of the Company, until declared forfeited and canceled by Owner or relinquished by GMI as provided herein. The Company shall give Owner written notice of each renewal at least thirty (30) days prior to expiration of the respective three-year term. The Option Agreement shall automatically renew and continue so long as ores, minerals, or metals are produced or sold from the Henry Mountain Project on a continuous basis. The Company shall have the continuing right to terminate the Agreement at any time and to surrender the Henry Mountain Project to Owner by giving Owner written notice thereof at least 30 days prior to the stated date of termination. Termination of the Option Agreement shall not relieve GMI of its obligation to pay all royalties due to Owner as well as its pro-rata share of taxes and fees. With prior consent of Owner, not to be unreasonably withheld, GMI shall have the right to assign all or any portion of the Henry Mountain Project to any financially able party or parties, provided that all conditions of the Option Agreement shall be binding upon the assignee and that he accepts Liability there for in writing and the Owner is notified of such assignment and receives written acceptance of liability. No conveyance, assignment, or transfer affecting the mineral rights on the Henry Mountain Project or the mineral production therefrom shall be made except subject to the terms and conditions of the Option Agreement. 3 Item 2.01 Completion of Acquisition or Disposition of Assets. On September 17, 2011, the Company entered into an Option Agreement with the Owners described in section 1.01 above pursuant to which the Company was exclusively contracted to explore, mine and process minerals that may be found on the Henry Mountain Project. In addition the Company was granted the option to purchase the Henry Mountain Project as outlined in the agreement. The Company acquired the rights from Greentech Mining, Inc. a Delaware Corporation and Greentech Mining Utah, LLC a Utah limited liability company. Matthew Neher is the founder and Chief Executive Officer of Greentech Mining, Inc. and Greentech Mining Utah and has been the Chief Executive Officer and Director of the Company since June 27, 2012. Novus Aurum Trust controlled by Matthew Neher owns 26,500,000 shares of the Company’s outstanding common stock, representing an 85.49% ownership interest in the Company. Novus Aurum Trust purchased its shares in the Company on June 26, 2012 as disclosed in a Form 8-K filed on June 28, 2012. There were no other agreements between the Company and Novus Aurum Trust prior to the Share Purchase Agreement entered into on June 26, 2012. Mr. Timothy Neher, the Company’s Chief Executive Officer prior to June 26, 2012, controls Accelerated Venture Partners, LLC (“AVP”), an entity which has agreed to provide financial advisory services to the Company. AVP owns 4,500,000 shares of the Company’s outstanding common stock, representing a 14.51% ownership interest in the Company (collectively, Novus Aurum Trust and AVP own 100% of the Company as there are no other stockholders). Up to 1,000,000 of AVP’s shares can be repurchased by the Company for $0.0001 per share under certain circumstances. AVP is entitled to receive specified cash compensation if the Company achieves certain financial milestones as outlined in the “Our Business” section below. Aside from the Owner, Greentech Mining, Inc., Greentech Mining Utah, LLC, AVP, Novus Aurum Trust, Matthew Neher and Timothy Neher, no other parties have an interest related to the Share Purchase Agreement or the Option Agreement. The parties are brothers and prior to Share Purchase Agreement Timothy Neher, AVP or the Company had no business relationship with Greentech Mining, Inc., Greentech Mining Utah, LLC, Novus Aurum Trust or Matthew Neher. Under the terms of the Option Agreement the Company shall make payment to Owner for the initial consideration of three million dollars ($3,000,000) with the first payment of one million dollars (1,000,000) being paid on or before November 1, 2012 and the remaining balance made in ten (10) consecutive payments of $200,000 beginning on December 1, 2012.The Owner warrants and covenants that it will utilize a portion of the funds to remove private restrictions on transferring titles of an estimated $1.4 millionand hold full title and exclusive possession of the Mines and Processing Plant free and clear from all grants, sales, liens, defects, adverse claims and encumbrances of any kind by November 15, 2013. The Company shall perform exploration, mining, development, production, processing or any other activity (“Work” herein) which benefits the Henry Mountain Project at a minimum cost of $3,000,000 for the first year, $3,000,000 for the second year, and $3,000,000 for the third year of the Option Agreement commencing on September 20, 2012. All work on other lands within 500 feet of the boundary of any portion of the Henry Mountain Project shall be deemed to benefit the Henry Mountain Project for the work commitment if such work is part of an overall plan or project that includes the Henry Mountain Project. All costs expended for work in excess of $3,000,000 for any one (1) year term shall accrue and be applied to the Option Agreement price as described below. In the event that the Company does not perform work in the amount of the entire minimum expenditure required for the applicable year (which amount will include any excess amount accrued from the prior three year term), the Company shall pay Owner the amount of any such shortage in cash or cash equivalentswithin 30 days after the end of each three (3) year term. In addition, the Company shall establish a contingency reclamation reserve fund for the purpose of assuring payment of reclamation costs caused by the Company.The reclamation cost shall be deducted from Net Smelter Royalty (“NSR”) returns on all materials produced and sold from the Henry Mountain Project, after the Owner’s royalties are computed, five percent (5%) of the value thereof, for the purpose of a contingency reclamation reserve fund for paying potential reclamation costs, up to five hundred thousand dollars ($500,000). Owner also granted the Company the sole and exclusive option to purchase all of Owner’s right, title and interest in the property (the Contracted Mines and Processing Plant) for a total purchase price of TWO MILLION dollars ($2,000,000), plus a perpetual two percent (2%) Net Smelter Royalty (hereinafter referred to as the “Purchase Price”). The Purchase Price may be paid in cash or other cash equivalent as mutually agreed by the Owner and Company. Exercise of the option shall be no sooner than November 15, 2013 unless Owner removes the estimated $1.4 million in private restrictions on transferring titles and holds full title and exclusive possession of the Contracted Mines and Processing Plant free and clear from all grants, sales, liens, defects, adverse claims and encumbrances of any kind prior to November 15, 2013 or if Owner utilizes all or a portion of the purchase price to remove all encumbrances and holds full title and exclusive possession of the Contracted Mines and Processing Plant free and clear from all grants, sales, liens, defects, adverse claims and encumbrances of any kind to be so transferred.Exercise of the option shall be effective upon delivery of written notice thereof to Owner at Owner’s business address or the address of Owner’s registered agent. The Company shall deliver to Owner a negotiable instrument in the full amount of the Purchase Price in exchange for properly executed and acknowledged Deeds and/or other indicia of ownership in recordable form. Closing shall occur within sixty (60) days after exercise of the option. 4 A copy of the Operating, Exploration and Option to Purchase Agreement is attached as Exhibit 10.1. Item 5.06Change in Shell Company Status. Prior to our entry into the mining industry through the execution of the Option Agreement in connection therewith as described in Item 1.01 above, we were a “shell company” (as such term is defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended). As a result of entering into these agreements and undertaking efforts to begin exploration, mining and mineral distribution operations, we have ceased to be a shell company. None of the Company’s securities are registered for resale with the Securities and Exchange Commission. The outstanding shares of common stock may only be resold through registration under the Securities Act of 1933, or under an applicable exemption from registration OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used herein, the terms “Greentech Mining International, Inc.”, "we", "our", the "Company" “Greentech” “GMI” and similar terms refer to Greentech Mining International, Inc.”, a Delaware corporation. We are an "emerging growth company" under the federal securities laws and will be subject to reduced public company reporting requirements. Investing in our common stock involves risks. See "Risk Factors" beginning on page 28. Implications of being an Emerging Growth Company As a company with less than $1 billion in revenue during our last fiscal year, we qualify as an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012, or the JOBS Act. As an emerging growth company, we may take advantage of specified reduced disclosure and other requirements that are otherwise applicable generally to public companies. These provisions include: • Only two years of audited financial statements in addition to any required unaudited interim financial statements with correspondingly reduced “Management's Discussion and Analysis of Financial Condition and Results of Operations” disclosure. • Reduced disclosure about our executive compensation arrangements. • Not having to obtain non-binding advisory votes on executive compensation or golden parachute arrangements. • Exemption from the auditor attestation requirement in the assessment of our internal control over financial reporting. 5 We may take advantage of these exemptions for up to five years or such earlier time that we are no longer an emerging growth company. We would cease to be an emerging growth company if we have more than $1 billion in annual revenue, we have more than $700 million in market value of our stock held by non-affiliates, or we issue more than $1 billion of non-convertible debt over a three-year period. We may choose to take advantage of some but not all of these reduced burdens and, therefore, we will be subject to the same new or revised accounting standards as other public companies that are not “emerging growth companies.” 1. MEASUREMENTS AND GLOSSARY For ease of reference in reviewing our business, we are providing you with term relate to our business 2. GLOSSARY OF MINING TERMS The following mining terms are used throughout this Form 8-K. 3. SEC Industry Guide 7 Definitions Exploration Stage An “exploration stage” prospect is one which is not in either the development or production stage. Development Stage A “development stage” project is one which is undergoing preparation of an established Commercially mineable deposit for its extraction but which is not yet in production. This stage occurs after completion of a feasibility study. Mineralized Material The term “mineralized material” refers to material that is not included in the reserve as it does not meet all of the criteria for adequate demonstration for economic or legal extraction. Probable Reserve The term “probable reserve” refers to reserves for which quantity and grade and/or quality are computed from information similar to that used for proven (measured) reserves, but the sites for inspection, sampling, and measurement are farther apart or are otherwise less adequately spaced. The degree of assurance, although lower than that for proven reserves, is high enough to assume continuity between points of observation. Production Stage A “production stage” project is actively engaged in the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Proven Reserve The term “proven reserve” refers to reserves for which (a) quantity is computed from dimensions revealed in outcrops, trenches, workings or drill holes; grade and/or quality are computed from the results of detailed sampling and (b) the sites for inspection, sampling and measurement are spaced so closely and the geologic character is so well defined that size, shape, depth and mineral content of reserves are well-established. Reserve The term “reserve” refers to that part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. Reserves must be supported by a feasibility study done to bankable standards that demonstrates the economic extraction. (“Bankable standards” implies that the confidence attached to the costs and achievements developed in the study is sufficient for the project to be eligible for external debt financing.) A reserve includes adjustments to the in-situ tons and grade to include diluting materials and allowances for losses that might occur when the material is mined. 6 Additional Definitions Acre One acre equals 4,840 square yards, 43,560 square feet or about 4,047 square meters (0.405 hectares). Alteration Any change in the mineral composition of a rock brought about by physical or chemical means. Assay A measure of the valuable mineral content. Deposit When mineralized material has been systematically drilled and explored to the degree that a reasonable estimate of tonnage and economic grade can be made. Diamond Drill A type of rotary drill in which the cutting is done by abrasion rather than percussion. The cutting bit is set with diamonds and is attached to the end of long hollow rods through which water is pumped to the cutting face. The drill cuts a core of rock, which is recovered in long cylindrical sections an inch or more in diameter. Dip The angle that a structural surface, a bedding or fault plane, makes with the horizontal, measured perpendicular to the strike of the structure. Disseminated Where minerals occur as scattered particles in the rock. Fault A surface or zone of rock fracture along which there has been displacement. Feasibility Study A comprehensive study of a mineral deposit in which all geological, engineering, legal, operating, economic, social, environmental and other relevant factors are considered in sufficient detail that it could reasonably serve as the basis for a final decision by a financial institution to finance the development of the deposit for mineral production. Formation A distinct layer of sedimentary rock of similar composition. Geochemistry The study of the distribution and amounts of the chemical elements in minerals, ores, rocks, solids, water, and the atmosphere. Geophysics The study of the mechanical, electrical and magnetic properties of the earth’s crust. Geophysical Surveys A survey method used primarily in the mining industry as an exploration tool, applying the methods of physics and engineering to the earth’s surface. Geotechnical The study of ground stability. Grade Quantity of metal per unit weight of host rock Heap Leach A mineral processing method involving the crushing and stacking of an ore on an impermeable liner upon which solutions are sprayed to dissolve metals i.e. gold, copper etc.; the solutions containing the metals are then collected and treated to recover the metals. 7 Host Rock The rock in which a mineral or an ore body may be contained. In-Situ In its natural position. Lithology The character of the rock described in terms of its structure, color, mineral composition, grain size and arrangement of tits component parts, all those visible features that in the aggregate impart individuality to the rock. Load Claim A classic vein, ledge, or other rock in place between definite walls. A lode claim is located by metes and bounds. The maximum length is 1,500 feet by 600 feet. Mapping The recording of geologic information including rock units and the occurrence of structural features, and mineral deposits on maps Mineral A naturally occurring inorganic crystalline material having a definite chemical composition. Mining Mining is the process of extraction and beneficiation of mineral reserves to produce a marketable metal or mineral product. Exploration continues during the mining process and, in many cases, mineral reserves are expanded during the life of the mine operations as the exploration potential of the deposit is realized. Mineralization A natural accumulation or concentration in rocks or soil of one or more potentially economic minerals, also the process by which minerals are introduced or concentrated in a rock. Net Smelter Return A share of the net revenues generated from the sale of metal produced by a mine. Outcrop That part of a geologic formation or structure that appears at the surface of the earth. Open Pit or Open Cut Surface mining in which the ore is extracted from a pit or quarry, the geometry of the pit may vary with the characteristics of the ore body. Option An agreement to purchase a property reached between the property vendor and some other party who wishes to explore the property further. Ore Mineral bearing rock that can be mined and treated profitably under current or immediately foreseeable economic conditions. Ore body A mostly solid and fairly continuous mass of mineralization estimated to be economically mineable. Ore grade The average weight of the valuable metal or mineral contained in a specific weight of ore i.e. grams per ton of ore. Ounce Troy ounces precious metal. 8 Oxide Gold bearing ore which results from the oxidation of near surface sulfide ore. PlacerClaim All deposits, other than lodes. These include placer deposits of sand and gravel containing free gold and other minerals. Placer claims are located by legal subdivision. An individual may locate up to 20 acres with a maximum of 160 contiguous acres with 8 or more people (an association). Preliminary Assessment A study that includes an economic analysis of the potential viability of Mineral Resources taken at an early stage of the project prior to the completion of a preliminary feasibility study. Precious Metal Is a rare, naturally occurring metallic chemical element of high economic value. QA/QC Quality Assurance/Quality Control is the process of controlling and assuring data quality for assays and other exploration and mining data. Quartz A mineral composed of silicon dioxide, SiO2 (silica). Rock Indurated naturally occurring mineral matter of various compositions. Sampling Analytical Variance/ Precision An estimate of the total error induced by sampling, sample preparation and analysis. Sediment Particles transported by water, wind or ice. Sedimentary Rock Rock formed at the earth’s surface from solid particles, whether mineral or organic, which have been moved from their position of origin and re-deposited. Royalty
